           Case 2:20-cv-02263-KJD-NJK Document 7 Filed 04/13/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     STATE OF NEVADA,
 7                                                        Case No. 2:20-cv-02263-KJD-NJK
            Plaintiff,
 8                                                                     ORDER
     v.
 9
     ARAH MUABA BEY,
10
            Defendant.
11
12         On December 15, 2020, Defendant filed an application to proceed in forma pauperis in this
13 case. Docket No. 1. On December 16, 2020, the undersigned denied the application without
14 prejudice because Defendant had failed to disclose relevant information to determine whether he
15 qualifies to proceed in forma pauperis. Docket No. 2. Thereafter, on December 18, 2020,
16 Defendant filed an objection to the undersigned’s order. Docket No. 3. On April 12, 2021, United
17 States District Judge Kent J. Dawson denied Defendant’s objection to the undersigned’s order.
18 Docket No. 6.
19         Accordingly, no later than May 13, 2021, Defendant must either make the necessary
20 arrangements to pay the filing fee, accompanied by a copy of this order, or file a complete and
21 accurate application to proceed in forma pauperis. The Clerk’s Office is instructed to send
22 Defendant a blank application form. Failure to timely comply with this order will result in a
23 recommendation to the District Judge that this case be remanded to state court.
24         IT IS SO ORDERED.
25         Dated: April 13, 2021
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
